DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenen et al US 2016/0115933.
	Regarding claim 1, Koenen et al disclose a pressure washer system comprising: a pump; an engine drivingly coupled with the pump; a pressure washer controller associated with one or more of the pump and the engine; and a battery communicatively coupleable with the pressure washer controller for one or more of receiving data from the pressure washer controller and transmitting data to the pressure washer controller, wherein the battery is communicatively coupleable with the pressure washer controller via one or more of a wireless connection and a single wire interface between the battery and the pressure washer controller, the battery including a memory module for storing 

Regarding claim 2, Koenen et al disclose wherein the battery includes a rechargeable battery that is configured to be removably coupled with the pressure washer system. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 3, Koenen et al disclose wherein battery is configured for energizing an electric starter associated with the engine. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 5, Koenen et al disclose wherein the battery is communicatively coupleable with the pressure washer controller via a wired connection between the battery and the pressure washer controller. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 6, Koenen et al disclose wherein the battery includes a communication module that is configured to be communicatively coupled with one or more of a remote computing device and a data network. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 7, Koenen et al disclose wherein the communication module includes a wireless communication module that is configured to be communicatively coupled with a mobile computing device. See FIG. 42-60 and paragraphs [0156]-[0180].



Regarding claim 9, Koenen et al disclose wherein the communication module includes a wired communication module. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 10, Koenen et al disclose wherein the pressure washer controller is configured to receive one or more sensor inputs associated with one or more of the pump and the engine. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 11, Koenen et al disclose wherein the battery is communicatively coupleable with the pressure washer controller for receiving data based upon, at least in part, the one or more sensor inputs. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 12, Koenen et al disclose wherein the battery is communicatively coupleable with the pressure washer controller for transmitting one or more operational parameters for one or more of the pump and the engine to the pressure washer controller. See FIG. 42-60 and paragraphs [0156]-[0180].

Regarding claim 13, Koenen et al disclose wherein the one or more operational parameters are received by the battery from a remote computing device. See FIG. 42-60 and paragraphs [0156]-[0180].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747